Citation Nr: 1026257	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  98-08 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether the discontinuance of vocational rehabilitation 
services was proper.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 3, 1977 to April 26, 
1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2005 and June 2007 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied entitlement to a TDIU and 
discontinued the Veteran's vocational rehabilitation program, 
respectively.  

In November 2006, the Veteran testified at video-conference 
hearing before a Veterans Law Judge.  In July 2007, the Board 
remanded the issue of entitlement to a TDIU.  In December 2009, 
the Board again remanded the TDIU claim, as well as the matter of 
whether the discontinuance of VA vocational rehabilitation 
services was proper.  In May 2010, the Veteran testified at a 
Travel Board hearing before a different Veterans Law Judge.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On May 18, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of his appeal as to the issue of whether the 
discontinuance of VA vocational rehabilitation services was 
proper is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran as to the issue of whether the discontinuance of VA 
vocational rehabilitation services was proper have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

At his hearing before the Board on May 18, 2010, the Veteran 
withdrew his appeal as to the issue of whether the discontinuance 
of VA vocational rehabilitation services was proper, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of whether the discontinuance of VA 
vocational rehabilitation services was proper is dismissed.


REMAND

Unfortunately, another remand is required as to the claim of 
entitlement to a TDIU.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.

In April 2010, the Veteran submitted a claim for an increased 
rating for his service-connected posttraumatic stress disorder 
(PTSD).  At the recent May 2010 Board hearing, the Veteran's 
representative requested that the Board defer the issue of 
entitlement to a TDIU pending adjudication of the claim for an 
increased rating for PTSD.    

As any decision with respect to the claim for an increased rating 
for PTSD may affect the Veteran's claim for a TDIU, these claims 
are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be considered 
together, it follows that, any Board action on the TDIU claim, at 
this juncture, would be premature.  Hence, a remand is warranted.

Since the case is being remanded, the Board finds that recent 
records of the Veteran's treatment at the New Bedford Veterans 
Healthcare Clinic should be obtained.  

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the New Bedford Veterans Healthcare Clinic, 
dated from March 2010 forward.  

2.  After completing any appropriate 
development, adjudicate the Veteran's claim 
for an increased rating for his service-
connected PTSD.  The Veteran should be 
notified of this decision and of his 
appellate rights.

3.  Finally, readjudicate the claim of 
entitlement to a TDIU.  If the issue remains 
denied, the Veteran and his representative 
should be provided with a supplemental statement 
of the case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



		      	
         JACQUELINE E. MONROE                     
	C. CRAWFORD
	              Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                              
Board of Veterans' Appeals



_________________________________________________
P.M. DILORENZO
 Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


